DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 11-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2017/0334644 to Otto et al. in view of patent application no. 2013/0103552 to Hoffman et al.
Regarding claims 1 and 11, Otto et al. discloses a goods storage and retrieval system, comprising a multilevel warehouse racking system (12), a materials handling vehicle (102) comprising vehicle-based cart engagement hardware (80), a mast assembly (207), and a picking attachment (602),  and a mobile storage cart (14), the vehicle-based cart engagement hardware is coupled to the mast assembly (not numbered, but shown in fig. 2) for movement along a lifting dimension of the mast assembly to (i) engage and disengage the mobile storage cart at a variety of locations along the inventory transit surface independent of movement of the transporter within the goods storage and retrieval system and (ii) transport the mobile storage cart to multiple levels of the multilevel warehouse racking system independent of movement of the transporter within the goods storage and retrieval system; the mast assembly and the picking attachment are configured to access multiple levels of the multilevel warehouse racking system; and the picking attachment of the materials handling vehicle is configured to transfer totes (50) between the multilevel warehouse racking system and the mobile storage cart at multiple levels of the multilevel warehouse racking system when the mobile storage cart is engaged by the materials handling vehicle; at least two vertically-oriented fork slots (not numbered, but shown in fig. 2; Note: the openings where element [82] enter are the slots) and mobile storage support platform (80) defined by one or more vertically-oriented lifting forks (82).
Otto et al. discloses the claimed invention except for the transporter comprising transporter-based engagement hardware and transporter access opening.
Hoffman et al. discloses that it is known to have a transporter (20) comprising transporter-based engagement hardware (not numbered, but shown in fig. 4A) and transporter access opening (not numbered, but shown in fig. 2 at the bottom of element [30]) in a system and method for inventory management using mobile drive units.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Otto et al. with the teachings of Hoffman et al. by adding the transporter and transporter access opening with a reasonable expectation of success for the purpose of providing an efficient means of moving inventory from one place to the next.  
Regarding claims 3 and 4, Otto et al. discloses an anti-rock cart engagement hardware (300) having a pair of support arms (302).
Regarding claim 5, Otto et al. discloses lateral anti-rock hardware (306).
Regarding claim 6, Otto et al. discloses a mobile storage cart having hook engaging features (312 and 314).
Regarding claims 7 and 8, Otto et al. discloses a hook subtending extension (not numbered, but shown in fig. 6 adjacent to element [300]).
Regarding claim 12, Otto et al. discloses the goods storage and retrieval system of claim 1, wherein: the materials handling vehicle further comprises a vehicle body (104), a plurality of wheels (210) supporting the vehicle body, a traction control unit (606), a braking system (604), and a steering assembly (608), each operatively coupled to one or more of the vehicle wheels, a fork carriage assembly (206) movably coupled to the mast assembly (207), a mast assembly control unit (610), a carriage control unit (611), the picking attachment (602) secured to the fork carriage assembly, a cart engagement subsystem (20), a navigation subsystem (18), and one or more vehicular controllers (618) in communication with the traction control unit, the braking 41CRO 1701 PAl system, the steering assembly, the mast assembly control unit, the carriage control unit, the picking attachment, the vehicle-based cart engagement hardware (80), and the navigation subsystem; the cart engagement subsystem is characterized by a storage cart engagement field of view; and the one or more vehicular controllers of the materials handling vehicle executes vehicle functions to (i) use the navigation subsystem to navigate the materials handling vehicle along the inventory transit surface to a localized engagement position where a cart home position is within the storage cart engagement field of view, and (ii) use the cart engagement subsystem to engage the mobile storage cart in the cart home position with the fork carriage assembly.
Regarding claim 13, Otto et al. discloses vehicular controllers (626 and 628) and an X-Y-Z positioner (60).
Regarding claims 14, 15, 17 and 18, Otto et al. discloses the goods storage and retrieval system of claim 1, wherein: the materials handling vehicle further comprises a navigation subsystem (18) comprising a vision system (40); the multilevel warehouse racking system (12) comprises a target fiducial (paragraph 37) associated with the target tote to guide engagement of the target tote with the picking attachment (602); the navigation subsystem is configured to position the materials handling vehicle such that the target fiducial is within a field of view of the vision system; the materials handling vehicle further comprises one or more vehicular controllers (626 and 628) and a picking attachment subsystem comprising the picking attachment and a time-of- flight (TOF) system (26); 42CRO 1701 PAlthe picking attachment comprises an X-Y-Z-T positioner (60); the picking attachment subsystem is configured to generate a target TOF depth map of a target tote; and the one or more vehicular controllers of the materials handling vehicle executes vehicle functions to use the X-Y-Z-T positioner of the picking attachment subsystem to engage the target tote with the picking attachment based on the field of view of the vision system and the target TOF depth map.
Regarding claim 16, Otto et al. discloses an X-positioner (64), Y-positioner (66), Z-positioner (68) and rotational T-positioner (70).
Regarding claims 19 and 24, Otto et al. discloses the goods storage and retrieval system of claim 17 wherein: the multilevel warehouse racking system comprises a plurality of target fiducials (32) associated with the target tote (50); and one of the target fiducials is positioned on the shelf unit of the rack module (not numbered, but shown in fig. 4); and another of the target fiducials is positioned on the target tote.
Regarding claims 20 and 21, Hoffman et al. discloses the goods storage and retrieval system of claim 1, further comprising a goods receiving station (45 and 30 adjacent to human man in fig. 2) comprising a goods selection terminal (56) outfitted for removal of totes from the mobile storage cart; and intermediate transfer station (45 and 22 shown behind human man in fig. 2).
Regarding claim 22, Hoffman et al. discloses a warehouse management computing hub (paragraph 34).
Regarding claim 23, Otto et al. discloses RFID tags (paragraph 31) and transfer nodes (paragraph 49).
Regarding claim 25, please see the rejection to claims 1, 3-8 and 11-24 to see how these limitations have been previously addressed.   

Allowable Subject Matter
Claims 26, 28 and 29 are allowed.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.  Applicant argues there would be no motivation to amend Otto with the teachings of an access opening by Hoffman.  The examiner disagrees because there could be different motivations for this change, for example to save cost on materials, making the mobile cart more accessible and making the mobile cart easier to handle by the transporter.  In response to applicant arguments made in the last 2 paragraphs on page 14 and into the 1st paragraph on page 15, the action has been modified to render those arguments moot.  The action has made it clear how Hoffman’s transporter and access openings would be used to modify Otto.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAUL RODRIGUEZ/               Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                         

Wbj.